10 Ill. App. 2d 336 (1956)
134 N.E.2d 629
In Matter of Petition of Josephine Kollman, and Cross-Petition of Robert A. McNell and Helen Chalmers McNell to Adopt Michael Chalmers Kollman.
Josephine Kollman, Appellant,
v.
Robert A. McNell, and Helen Chalmers McNell, Appellees, Michael Chalmers Kollman, Appellee.
Gen. No. 46,813.
Illinois Appellate Court  First District, First Division.
May 7, 1956.
Released for publication June 12, 1956.
Suekoff, Frost & Spiegel, for appellant.
Raymond I. Suekoff, of counsel.
Sidley, Austin, Burgess & Smith, for cross-petitioners-appellees.
*337 Merritt C. Bragdon, and Alice M. Bright, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE FRIEND.
Decree and order affirmed.
Not to be published in full.